Stephens, P. J.
I concur in the conclusion reached, as stated in the opinion of the court, that under the law and the evidence “the court should have submitted to the jury the issue on gross negligence under count 2” and therefore that the court erred in granting the so-called nonsuit as to this count. I also concur in the conclusion that the court did not err in ruling that the evidence was insufficient to authorize a verdict for the plaintiff under *228count 1 of the petition, and in directing a verdict for the defendant on this count. While the court, in its order, stated that it granted a “nonsuit” as to count 2 of the petition, and withdrew from the jury the question of “gross negligence on the part of the defendant,” as alleged in count 2, and also overruled the motion for nonsuit as to count 1, “setting up the passenger-carrier relationship,” the order was not one granting a nonsuit, but was only a ruling that there was no evidence to support the allegations of gross negligence alleged in count 2 of the petition, and withdrawing from the consideration of the jury the question as to gross negligence, and reserving for the consideration of the jury the question of the plaintiff’s right to recover on the relationship of passenger and carrier, as alleged in the first count. The order of the court did not have the effect of granting a nonsuit. Therefore no nonsuit was granted. See Swain v. Macon Fire Ins. Co., 102 Ga. 96 (3) 103 (29 S. E. 147). The judgment in this case is reversed on the ground that the court erred in withdrawing from the jury’s consideration count 2 of the petition. The error of this ruling affects the verdict which was afterwards rendered for the defendant. This verdict necessarily, for this reason, should be set aside. While the court may have directed a verdict for the defendant on count 1, it does not appear from the verdict itself that it was found upon either count of the petition. The verdict is merely a general verdict for the defendant. The action of the court in withdrawing from the jury’s consideration count 2, and in directing a verdict for the defendant on count 1, was in effect a direction of a verdict for the defendant on both counts of the petition. The court having erred in so far as the verdict was directed on count 2, the general verdict for the defendant, as directed and returned, should be set aside and a new trial granted. On a new trial the case should stand for trial on both counts of the petition, and be determinable under whatever evidence may be adduced. I therefore concur in the judgment of reversal, setting aside the verdict for the defendant; but I do not concur in that part of the judgment which directs that on a retrial of the case the “court confine” the issue to count 2 of the petition.